11 Mich. App. 649 (1968)
162 N.W.2d 112
PEOPLE
v.
BLAIR.
Docket No. 4,228.
Michigan Court of Appeals.
Decided June 10, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Harvey A. Koselka, Prosecuting Attorney, for the people.
Robertson & Bartlow (Alexander M. Des Chenes, Jr., of counsel), for defendant.
PER CURIAM:
Defendant appeals his nonjury conviction and sentence for larceny in a store.[*] He asserts as basis for appellate relief 2 claims, namely: the evidence introduced against him did not prove guilt beyond a reasonable doubt and his constitutional rights were violated when he was sentenced by a judge who had disqualified himself from trying defendant because that judge was convinced before the trial of defendant's guilt and the record fails to disclose the unavailability of the trial judge for sentencing.
Appointed defense counsel, Alexander M. Des Chenes, Jr., has done a creditable job in presenting this appeal, but a review of the trial transcript discloses ample evidence, which, if believed by the trier *651 of the fact, establishes guilt beyond a reasonable doubt.
Defendant raised no objection to being sentenced by Judge Martin, who had disqualified himself. As pointed out in People v. McKinley (1966), 5 Mich. App. 230, the right to be sentenced by the trial judge is a personal right, subject to waiver. That right was waived here.
Affirmed.
LESINSKI, C.J., and QUINN and MOODY, JJ., concurred.
NOTES
[*]  CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).